THE THIRTEENTH COURT OF APPEALS

                                         13-18-00127-CV


                   In the Interest of E. A., H. A. and Z. A., Minor Children


                                      On appeal from the
                        214th District Court of Nueces County, Texas
                             Trial Cause No. 2016-FAM-6272-F


                                          JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed without prejudice. The Court orders

the appeal DISMISSED WITHOUT PREJUDICE in accordance with its opinion. Costs

of the appeal are adjudged against appellant although he is exempt from payment due

to his affidavit of inability to pay costs.

       We further order this decision certified below for observance.

June 7, 2018